Citation Nr: 1045436	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-00 377	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for Major 
Depressive Disorder.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an effective date earlier than November 25, 
2002 for service connection of asbestosis.

5.  Entitlement to a rating in excess of 10 percent for 
asbestosis.

6.  Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1948 to October 1952.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in June 2007 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2008, the Veteran appeared at a hearing at the RO 
before a Decision Review Officer.  A transcript of that hearing 
is in the claims file.  The Veteran, in his January 2009 
substantive appeal, had requested the opportunity to present 
evidence at a Travel Board hearing.  By correspondence received 
in June 2010, he withdrew that request.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At a December 2008 hearing, the Veteran submitted a statement 
indicating that he wished to withdraw the issue of entitlement to 
an increased disability rating for Major Depressive Disorder.

2.  At a December 2008 hearing, the Veteran submitted a statement 
indicating that he wished to withdraw the issue of entitlement to 
an increased disability rating for tinnitus.

3.  At a December 2008 hearing, the Veteran submitted a statement 
indicating that he wished to withdraw the issue of entitlement to 
a total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU). 

4.  At a December 2008 hearing, the Veteran submitted a statement 
indicating that he wished to withdraw the issue of entitlement to 
an earlier effective date for service connection of asbestosis.

5.  Throughout the appeals period, asbestosis has been manifest 
by FVC values of 82 percent and DLCO values of 52 percent, which 
are at least partially attributable to nonservice-connected 
chronic obstructive pulmonary disease; further decreased 
pulmonary function attributable to asbestosis are not shown.

6.  Throughout the appeals period, bilateral hearing loss 
disability has been manifest by puretone thresholds corresponding 
to no worse than Level IV hearing in the right ear and Level V 
hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran have been met with respect to the claim of entitlement to 
an increased disability rating for Major Depressive Disorder.  38 
U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 
(2010).

2.  The criteria for withdrawal of a substantive appeal by the 
Veteran have been met with respect to the claim of entitlement to 
an increased disability rating for tinnitus.  38 U.S.C.A. §§ 
7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of a substantive appeal by the 
Veteran have been met with respect to the claim of entitlement to 
a total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU).  38 U.S.C.A. §§ 7104, 
7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The criteria for withdrawal of a substantive appeal by the 
Veteran have been met with respect to the claim of entitlement to 
an earlier effective date for service connection of asbestosis.  
38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 
20.204 (2010).

5.  The criteria for a disability rating in excess of 10 percent 
for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, 
Diagnostic Code 6833 (2010). 

6.  The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

As the appeals regarding the claims of entitlement to increased 
ratings for Major Depressive Disorder and tinnitus, to a TDIU, 
and to an earlier effective date for service connection of 
asbestosis are dismissed herein, no further action is required to 
comply with VCAA notice or with the duty to assist with regard to 
those claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by a letter dated 
in July 2008.  The notice included the type of evidence needed to 
substantiate the claims for increase, namely, evidence that the 
disabilities had increased in severity and the effect that 
worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable for the claim.  

As for content and timing of the VCAA notice, the documents 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment).  

As the VCAA notice was provided after the initial adjudication, 
the timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural defect 
was cured as after the RO provided content-complying VCAA notice 
the claim was readjudicated, as evidenced by the supplemental 
statement of the case in February 2009.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the Veteran's 
service treatment records as well as post-service VA and private 
medical records.  The Veteran has not identified any additional 
pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in May 2007 in relation 
to his increased rating claims.  The Board notes that the VA 
examination reports contain sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
features of the disability on appeal to provide probative medical 
evidence adequate for rating purposes.  The Veteran's 
representative has requested that he be afforded additional 
examinations, based on the fact that those of record are over 
three years old.  However, there has been no specific allegation 
of a worsening of symptoms or manifestations with regard to the 
Veteran's asbestosis or his bilateral hearing loss, and the Board 
sees no reason to further delay adjudication of these claims 
where there is nothing to indicate that the examination of record 
does not reflect the current disability picture.  Notably, the 
mere passage of time, alone, is not sufficient to trigger a 
remand for another examination.  See Palczewski v. Nicholson, 21 
Vet. App. 174 (2007).  Therefore, the Board finds that the record 
as it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  

Claims Withdrawn by the Veteran

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Appeals must be 
withdrawn in writing except for appeals withdrawn on the record 
at a hearing.  Id. 

At his December 2008 Decision Review Officer hearing, the Veteran 
withdrew his appeals for increased disability ratings for Major 
Depressive Disorder and tinnitus, for a TDIU, and for an earlier 
effective date for service connection of asbestosis, and 
submitted a written statement formalizing the withdrawal.  
Accordingly, the Board does not have jurisdiction to review the 
appeals and they are dismissed.

Principles of Evaluative Rating

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).

Asbestosis

Asbestosis is rated under the General Rating Formula for 
Interstitial Lung Disease.  38 C.F.R. § 4.97, Diagnostic Code 
6833.  Under this formula, a 10 percent rating is assigned for 
FVC measured at 75-80 percent predicted; or DLCO (SB) measured at 
66-80 percent predicted.  A 30 percent rating is assigned for FVC 
measured at 65-74 percent predicted; or DLCO (SB) measured at 56-
65 percent predicted.  A 60 percent rating is assigned for FVC 
measured at 50-64 percent predicted; or DLCO (SB) measured at 40-
55 percent predicted; or maximum exercise capacity at 15- 20 
ml/kg/min oxygen consumption with cardiorespiratory limitation.  
38 C.F.R. § 4.97, Diagnostic Code 6833. 

On May 2007 VA examination, the Veteran provided a history of 
working in the fire room in the U.S. Navy during his four years 
of service.  He had smoked until 1994 and had been diagnosed with 
both asbestos-related pleural disease and chronic obstructive 
pulmonary disease (COPD).  CAT scans from 2002 and 2006 showed 
calcified pleural plaques, consistent with asbestos-related 
pleural disease, but no clear evidence of fibrosis.  CT and CAT 
scans also showed some mild upper lung central lobular emphysema.  
The Veteran reported dyspnea on exertion and wheezing a couple of 
times per day which was resolved by use of an inhaler.  The 
Veteran's pulmonary function tests (PFTs) showed an FVC at 82 
percent predicted, rising to 97 percent of predicted values post-
bronchodilator, and a DLCO of 52 percent of predicted.  The 
results were interpreted as showing an FVC within normal limits; 
the FEV1 and FEV1/FVC values were severely reduced, but showed 
significant change following bronchodilator inhalation.  DLCO was 
moderately reduced.  The testing was felt to indicate the 
presence of severe obstructive ventilatory defect with air 
trapping and reduced diffusion capacity seen clinically with 
COPD.  

The examiner noted the opinion by the Veteran's family physician 
that his COPD had been caused by his asbestos exposure, and cited 
research by the American Thoracic Society from 2003 which 
contradicted it.  That research specifically stated, "Tobacco 
smoking is the predominant cause of chronic airway obstruction in 
asbestos-exposed workers who smoke," and "Among smoking 
asbestos exposed workers, smoking accounts for most of the mall 
airway abnormality."  In addition, it was recommended that 
"Assessment of functional impairment of clinical significance 
should generally be based on the restrictive findings associated 
with asbestosis as these are more likely to be disabling."  As a 
result, the VA examiner felt it was unreasonable to state that 
for the Veteran, who had a 50-pack year smoking history, COPD was 
mainly or significantly caused by his asbestos exposure.  The 
examiner offered the opinion that the Veteran's shortness of 
breath and wheezing were related to his COPD, as were the 
majority of the PFT findings of obstructive breathing patterns.  
In addition, the examiner felt that the asbestos exposure and 
related pleural disease did not significantly contribute to his 
respiratory symptoms.  It was felt that the asbestos-related 
pleural disease could be a small contributing factor to his 
breathing difficulties, and the examiner noted that the 10 
percent disability rating afforded was reasonable.  The examiner 
stated that the asbestos-related pleural disease was probably not 
contributing very much to the Veteran's respiratory symptoms, 
most of which were due to tobacco-related COPD.  

Based on the evidence set forth above, the Veteran's asbestosis 
does not warrant a disability rating higher than the 10 percent 
assigned.  Pulmonary function tests show FVC values of 82 percent 
of predicted, which warrants no more than a 10 percent disability 
rating.  The Board acknowledges that the DLCO values were only 52 
percent of predicted, which is more congruent with a 60 percent 
disability level.  However, the Board also notes the Veteran's 
long-standing diagnosis of COPD and the opinion of the VA 
examiner that the majority of the Veteran's breathing 
difficulties are attributable to this nonservice-connected 
disease, rather than to asbestosis.  This opinion is supported by 
the research cited by the examiner on the effects of asbestos 
exposure among smokers by the American Thoracic Society.  
Notably, the opinion of the Veteran's family physician 
attributing COPD to asbestos exposure cited by the VA examiner is 
not relevant here, particularly as service connection for COPD 
has been previously denied.

The Board acknowledges that the United States Court of Appeals 
for Veterans Claims has held that when it is not possible to 
separate the effects of the service-connected condition from a 
nonservice-connected condition, the reasonable doubt doctrine of 
38 C.F.R. § 3.102 clearly dictates that all signs and symptoms be 
attributed to the service-connected condition.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  However, that ruling is not 
applicable here, as the VA examiner was able to separate the 
effects of the Veteran's COPD from his asbestosis and indicated 
that the 10 percent disability rating criteria was an appropriate 
description of the effects of the service-connected asbestosis.

Thus, the Board finds that the preponderance of the evidence is 
against a disability rating higher than the 10 percent currently 
assigned for asbestosis and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

The appropriate evaluation for hearing impairment is determined 
under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating 
Schedule provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for hearing 
impairment, based on testing (by a state-licensed audiologist) 
including puretone thresholds and speech discrimination (Maryland 
CNC test).  See 38 C.F.R.  § 4.85.  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric designations 
assigned after audiometry evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  

On May 2007 VA audiological examination, the Veteran's puretone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
60
60
LEFT
35
50
60
60
65
 
Puretone threshold averages were 58 for the right ear and 59 for 
the left ear.  Speech recognition was at 80 percent for the right 
ear and at 70 percent for the left ear.

An assignment of a disability rating for a hearing loss 
disability is derived by a mechanical application of the rating 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

Applying the results of the audiological evaluations above to 
TABLE VI, the findings at most yield a numerical designation of 
Level IV for the right ear and Level V for the left ear based on 
puretone threshold averages of 58 and 59, respectively, and 
speech discrimination scores of 80 and 70, respectively.  The 
numerical designations of IV for the right ear and V for the left 
ear applied to TABLE VII yield a 10 percent disability rating 
under Diagnostic Code 6100. 

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the claim for a compensable schedular 
rating for left ear hearing loss, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Ratings

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, and provide for higher 
ratings for more severe symptoms.  As the disability pictures are 
contemplated by the Rating Schedule, the assigned schedular 
ratings are, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. § 
3.321(b)(1).


(Continued on next page.)



ORDER

The appeal of denial of a disability rating in excess of 10 
percent for Major Depressive Disorder is dismissed.

The appeal of denial of a disability rating in excess of 10 
percent for tinnitus is dismissed.

The appeal of denial of a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU) is dismissed.

The appeal of denial of an effective date prior to November 25, 
2002 for service connection of asbestosis is dismissed.

A disability rating in excess of 10 percent for asbestosis is 
denied.

A disability rating in excess of 10 percent for bilateral hearing 
loss is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


